Case 1:18-cr-04176-JB Document 93 Filed 10/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
7 Case No. CR 18-4176 JB
STERLING ISLANDS. INC. UNITED STATES DISTRICT COUR

> > T
AL-ZUNI GLOBAL JEWELRY, INC., ALBUQUERQUE, NEW Meo
JAWAD “JOE” KHALAF, = WM.
NADER KHALAF, Ect 96 200 CY
NASHAT “NASH” KHALAF, ~ es oo
ZAHER MOSTAFA, and MITCHELL - ,
TAHA “TOM” SHAWAR, cme

Defendants.

ORDER GRANTING JOINT MOTION TO
CONTINUE PRETRIAL CONFERENCE

THIS MATTER, having come before the Court upon the parties’ Joint Motion to
Continue Pretrial Conference (Doc. 91), which is set for Monday, October 21, 2019, at 8:30 a.m.
(Doc. 68), and the Court being advised in the Motion and its premises, hereby finds that the
Motion is well taken and should be granted.

IT IS THEREFORE ORDERED that the parties’ Joint Motion to Continue Status
Conference is GRANTED. The Status Conference set for Monday, October 21, 2019, is hereby

VACATED. The Court will set a status conference at a future date.

oe

ED STATES DISTRICT JUDGE

 
